The following order has been entered on the motion filed on the 6th of November 2017 by Petitioner for Injunctive Relief and De Novo Review and Answers to Constitutional Questions:
"Motion Denied by order of the Court in conference, this the 24th of January 2018."
The following order has been entered on the motion filed on the 6th of November 2017 by Petitioner to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 24th of January 2018."
The following order has been entered on the motion filed on the 6th of November 2017 by Petitioner to Proceed In Forma Pauperis:
*762"Motion Allowed by order of the Court in conference, this the 24th of January 2018."
Upon consideration of the application filed by Petitioner on the 22nd of January 2018 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Burke County:
"Denied by order of the Court in conference, this the 24th of January 2018."